Smith, J.
(dissenting): I cannot agree with the majority of the court. Liability of the railroad company for the death of Frank B. Henry is made to depend upon a conclusive presumption fixed upon it, of which no contradiction is permitted, to the effect that it had knowledge or ought to have known that Deering harvesters of unusual width were in use in the wheat belt of Kansas.
This, in my judgment, is not one of the cases where the rights of a party should be dependent upon the doctrine of constructive knowledge. Such considerations rightfully enter into a case involving a claim of immunity from punishment, based upon ignorance by a violator of the law, where public policy demands that no one should plead lack of knowledge as an excuse for its infraction. Here, however; the matter is *331decided by interposing a positive obligation to know a thing — a mere fact in the case, when, as disclosed by the evidence, the company had no actual knowledge of it. The railroad company more than satisfied the minimum obligation resting upon it when it constructed a crossing fourteen feet wide. When this case was here before, Chief Justice Martin said :
“The evidence does not show whether the machine in question was of unusual width or not, and, if its width was exceptional, and it was an uncommon occurrence for a vehicle or machine requiring so much breadth of crossing for its accommodation when drawn in the usual manner, it would be unfair to charge the railroad company with notice that a crossing of greater width was necessary.” (57 Kan. 154, 45 Pac. 576.)
The following is a summary of the facts found by the jury : That Deering binders the size of this one had never been transported over the railroad-crossing or upon this highway, pulled by three horses, prior to the derailment of the train; that Stredder, the owner of the machine, had as much knowledge of the character and condition of the crossing where the accident occurred, and of the Deering binder and of the breadth of crossing required by it when pulled by three horses, as the railroad company had before the time he attempted to drive over the crossing; that on the day before the accident he crossed the same kind of a crossing over the railroad-track with the same machine without any difficulty or trouble ; that the evidence did not show that binders like the one with which the train collided were in general use in the vicinity of the crossing in question prior to the time of the accident ; that the railroad company had no knowledge that Deering binders of the size and description of the one with which the train collided were transported over and along the highway in question prior to the *332date of the accident; that Stredder was the first person who ever attempted to pass over the crossing in question with the Deering binder drawn by three horses.
Again, the jury was asked and made answer to this question :
“ Q,. 90. Did Edmund Stredder, prior to the time this binder became stuck on the crossing in question, know or have reason to believe that, Deering binders such as the one in question could not be safely taken over this crossing when drawn by three horses, without being caught or stuck upon the railroad-track? A. No.”
If Stredder, who owned, used and operated the machine, did not know or have reason to believe that a Deering binder like the one in question could not be safely taken over this crossing when drawn by three horses, how could the railroad company be expected to know ? If the railroad company must know of the progress made in the manufacture and use of improved farm machinery by which the width of harvesting-machines was increased, thus demanding a corresponding increase in the width of road-crossings, it is charged with a greater knowledge on the subject than the farmer had, whose duties required him to use and operate said machine, and haul it from one place to another. While the railroad company may often transport such harvesters, and its employees may see them in the fields adjacent to the track, yet their knowledge of their width and practical working must be exceedingly limited compared with the information gained by a farmer who daily cuts his grain with this implement during the harvest season.
The railroad company and its employees were in a state of ignorance as to the width of crossing demanded by such a machine, unless such knowledge *333could be imputed to them from the fact that such implements were in general use in the wheat belt. N.o claim is made that the company had actual knowledge that a wider crossing was necessary, but it is said that it ought to have had from the fact that the crossing in question was in what is known as the wheat belt of Kansas'. One or two traveling men testified that the machines were in general use in that section and required a crossing of eighteen or twenty feet wide to let them over a railroad-track. If such knowledge is to be presumed on the part of the railroad, it must, by the same reasoning, be presumed on the part of the farmer. Yet the jury found that Stredder thought the crossing was sufficient to take the harvester safely over, and he was possessed of actual and practical knowledge of its workings, and owned large wheat fields of over 200 apres. The company must have had knowledge of the increased width of such machines before it would be required to widen its crossings. The jury found that Stredder had as much knowledge of the character and condition of the crossing as the railroad company had, and of the Deering binder, and of the breadth of crossing required by it when pulled by three horses.
If, then, their knowledge was equal, the railroad company could have had no notice or intimation that the crossing was unsafe for the passage of the machine, for Stredder had none. If the actual users of these machines were ignorant of the fact that a crossing more than fourteen feet wide was demanded to permit their safe moving from one side of a railroad 'to another, to whom else could the railroad company go for better information on this subject, if it started upon an inquiry? Certainly the traveling salesmen were not higher authority. Besides, the jury found that Deer*334ing binders like this were not in general use in the vicinity of the crossing in question prior to the time of the accident. This finding is at variance with the testimony given by the traveling men.
The established facts in this case ought not to be smothered under contrary presumptions.